—Appeal from a judgment of the Supreme Court (Labuda, J.), entered February 24, 1997 in Sullivan County, which converted petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, to a proceeding pursuant to CPLR article 78 and dismissed the petition seeking review of a determination of respondent denying petitioner’s request for release on parole.
In July 1995, the State Board of Parole denied petitioner’s application for parole release, concluding that release was incompatible with the interest of society based upon the severity of petitioner’s crime, i.e., the attempted murder of a State Trooper which resulted in serious injury to the Trooper, including amputation of a finger, and the violent nature of the incident precipitating the attempted murder wherein petitioner, involved in a heated dispute with his landlord, took an ax and chopped holes in the walls of his apartment. Initially, we reject petitioner’s claim that he has a protected liberty interest in release on parole once his minimum sentence is served (see, Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 73-74). Moreover, insofar as the reasons for denying parole are supported by the record and satisfy the requirements of Executive Law § 259-i, we find no basis upon which to disturb the determination denying him parole release (see, People ex rel. Gilmore v New York State Parole Bd., 241 AD2d 793, 793-794). Petitioner’s remaining contentions have been considered and found to be without merit.
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.